Case 3:19-cv-00883-DWD Document 48 Filed 08/10/21 Page 1 of 8 Page ID #307




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

TYANNE MOBLEY,                            )
                                          )
              Plaintiff,                  )
                                          )
vs.                                       )        Case No. 19-cv-883-DWD
                                          )
U-HAUL INTERNATIONAL, INC.,               )
ANDREW MARTIN d/b/a EXPRESS               )
MOVERS,                                   )
                                          )
              Defendant.                  )

                            MEMORANDUM AND ORDER

DUGAN, District Judge:

       This matter is before the Court on Defendant, U-Haul In

for Entry of Judgment on the Arbitration Award in favor of U-Haul International, Inc.

and eMove, Inc. (Doc. 43). By its Motion, Defendant U-Haul asks this Court to confirm

the arbitration award issued on April 29, 2021 against Plaintiff, dismiss all claims against

U-Haul with prejudice, and allow for a submission of costs in accordance with Federal

Rule of Civil Procedure 54(d)(1). Plaintiff has not responded to the Motion, and pursuant

to Local Rule 7.1, the Court, in its discretion, may consider

as an admission on the merits of the Motion. See SDIL-LR 7.1.

                           Background and Procedural History

       In this matter, Plaintiff seeks to recover damages in excess of $90,000.00 related to

                                                  personal property (Doc. 1-1, p. 4). Plaintiff

alleges that in June 2017, she arranged to rent a truck from Defendant U-Haul to move

her personal possessions from rented stor

                                              1
Case 3:19-cv-00883-DWD Document 48 Filed 08/10/21 Page 2 of 8 Page ID #308




apartment in St. Louis, Missouri. Defendant U-Haul recommended that Plaintiff engage

the services of Defendant Andrew Martin d/b/a Express Movers to assist Plaintiff with

moving her property. Plaintiff then engaged the services of Defendant Martin, who was

                       ssessions using the rented U-Haul truck to Plaintiff by July 1, 2017.



police later recovered the U-Haul truck and some                         gs (Doc. 1-1, p. 4).

Plaintiff brings a single negligence account against Defendant U-Haul (Count I) (Doc. 1-

1, pp. 4-5). Plaintiff also brought claims for conversion and negligence against Defendant

Andrew Martin d/b/a Express Movers (Counts II and III) (Doc. 1-1, pp. 5-6), which were

dismissed on August 10, 2021.

       On August 12, 2019, Defendant U-Haul International, Inc. removed this case to

this Court (Doc. 1). On September 9, 2019, Defendant U-Haul filed its Motion to Compel

Arbitration and Stay the Case (Doc. 14). Plaintiff did not respond to the Motion to

Compel. On May 27, 2020, the Court granted De                          Compel Arbitration

and stayed all proceedings in this matter pend

(Doc. 29).

                                Arbitration Proceedings

       Defendant U-Haul attached the following arbitration documents to is Motion for

                                              Arbitration with the American Arbitration



Summary Judgment (Doc. 42-3), and correspondence from AAA acknowledging that

                           was closed (Doc. 42-4).      On August 4, 2021, Defendant

                                             2
Case 3:19-cv-00883-DWD Document 48 Filed 08/10/21 Page 3 of 8 Page ID #309




supplemented its Motion for Entry of Judgment with a copy of the motion for summary

judgment it and eMove, Inc. submitted to the Arbitrator in December 2020 (Doc. 45).

      As those documents indicate, Defendant U-Haul sought to compel the arbitration



                                            eMove, Inc. a/k/a MovingHelp (Doc. 15).

Paragraph 18 of those terms and conditions provide, in relevant part:

      18. ARBITRATION AGREEMENT
      Please read carefully. This mandatory agreement affects your rights.
      FOR THOSE DISPUTES THAT EMOVE AND YOU HAVE SOLELY WITH
      EACH OTHER, YOU AND EMOVE AGREE THAT THE FOLLOWING
      ARBITRATION OF THOSE DISPUTES SHALL APPLY. HOWEVER, YOU
      AGREE AND ACKNOWLEDGE THAT THIS ARBITRATION DOES NOT
      INCLUDE NOR IS IT MEANT FOR DISPUTES BETWEEN YOU AND THE
      Moving Help® Service PROVIDER INCLUDING BUT NOT LIMITED TO
      THE SERVICES PROVIDED OR NOT BY THE Moving Help® Service
      PROVIDER.

                                     es of this provision is further defined below)



      defined below) and your purchase of the Services offered by a Moving
      Help® Service Provider over the internet at movinghelp.com, both have an
      effect on interstate commerce. Therefore, eMove and You agree that this
      Agreement shall be construed and interpreted under the Federal
      Arbitration Act, 9 U.S.C. Section 1, et seq.

      2. You and eMove agree that any and
      below) between You and eMove (and not You and the Moving Help®
      Service Provider) relating in any way to Your use of, or interaction with,
      movinghelp.com and/or Your purchase of the Services offered by a Moving
      Help® Service Provider at movinghelp.com, shall be submitted to binding
      Arbitration before the American
      accordance    with      the    AAA     Consumer     Arbitration     Rules
      (www.adr.org/consumer) and the AAA Commercial Arbitration Rules for
      Large, Complex Matters (www.adr.org/commercial) (Claims seeking

                                           3
Case 3:19-cv-00883-DWD Document 48 Filed 08/10/21 Page 4 of 8 Page ID #310




       $500,000    or    more).    AAA      Rules    are   also   available    at
       www.uhaul.com/arbitration. Judgment may be entered on the Arbitration
       award by a Court of competent jurisdiction. You and eMove agree that
       Claims submitted to Arbitration shall be decided in a single arbitration
       before a single Arbitrator who must be on the AAA National Roster of
       Commercial Arbitrators and selected in accordance with the AAA Rules.
       Arbitration is more informal than a lawsuit in court. Arbitration uses a
       neutral arbitrator instead of a judge or jury, allows for more limited
       discovery than in court, and is subject to very limited review by courts.
       Arbitrators have the authority to award the same damages and relief that a
       court can award.

       *******

       4. You acknowledge and agree that You voluntarily and knowingly entered
       into this Arbitration Agreement, which waives your right to file a lawsuit
       in court (except for small claims) and chose to purchase the Services at
       movinghelp.com rather than one of its competitors who may not have an
       arbitration provision.

(Doc. 15-3, pp. 4-6).

                                                      itted a Demand for Arbitration to the

AAA. In the Demand, Plaintiff identified Defendant U-Haul, and its subsidiary eMove,

Inc. as the arbitration respondents (Doc. 42-1). Plaintiff describes the dispute as follows:

       Claimant rented a Uhaul vehicle and utilized an eMove referral to a local

       property to extent in excess of $200,000.00 Claimant seeks to hold Business
       liable on bases of negligence and/or violation of Illinois Consumer Fraud

       recommendation of the local moving company
(Doc. 42-1).

       On November 25, 2020, AAA Arbitrator, Kim L. Kirn, found that Respondents, U-

Haul, and eMove, Inc., had demonstrated substantial cause to file dispositive motions

and set a scheduling order for briefing (Doc. 42-2). On December 16, 2020, U-Haul and



                                             4
Case 3:19-cv-00883-DWD Document 48 Filed 08/10/21 Page 5 of 8 Page ID #311




eMove submitted a Motion for Summary Judgment to the Arbitrator (Doc. 45-1, pp. 22-

23). U-Haul and eMove sought the entry of ju

                                             oc. 45-1, p. 22).   Those claims included a

negligence claim and a claim for alleged violations of the Illinois Consumer Fraud and

Deceptive Business Practices Act (Doc. 42-1; Doc. 45-1, pp. 1, 22).

       On April 29, 2021, the Arbitrator grante



counsel withdrew from representation and no new counsel appeared on her behalf (Doc.

42-3, ¶ 2), (2) that Plaintiff had received several notices of the motion for summary

judgment and corresponding response deadlines (Doc. 42-3, ¶ 3), and (3) that Plaintiff

received an extension of time to file a response, but did not file a response before the

expiration of the deadline to do so, which was on April 12, 2021 (Doc. 42-3, ¶ 4). The



Judgment (Doc. 42-3, ¶ 5). Defendant U-Haul refers to this order as the Arbitration

Award it seeks to confirm. On May 4, 2021, an AAA Case Administrator, Heather Stout,

emailed Plaintiff and Defendant U-Haul

Arbitration Association (AAA) reviewed and finalized the billing for this matter and



                                        Discussion

       Section 9 of the Federal Arbitration Act, 9 U.S.C. § 9, provides:

       If the parties in their agreement have agreed that a judgment of the court
       shall be entered upon the award made pursuant to the arbitration, and shall
       specify the court, then at any time within one year after the award is made

                                             5
Case 3:19-cv-00883-DWD Document 48 Filed 08/10/21 Page 6 of 8 Page ID #312




       any party to the arbitration may apply to the court so specified for an order
       confirming the award, and thereupon the court must grant such an order
       unless the award is vacated, modified, or corrected as prescribed in
       sections 10 and 11 of this title.

       Although the AAA Award does not conform to a typical arbitration award, the

                                                          with the arbitration scheduling

                                Motion for Summary Judgment (Doc. 45-1), and the final

correspondence from AAA Case Administrator Stout (Doc. 42-4) indicate that the

arbitration dispute between Plaintiff, U-Haul, and eMove, Inc., was completed. The

Seventh Circuit instructs that an arbitration award is final and appealable where the

evidence establishes that the arbitrator believes the assignment is complete. McKinney



Craftworkers                                              is clear, if the arbitrator himself

                                            s award is final and ap

markings and citations omitted); Smart v. IBEW

even if the award was incomplete in that the arbitrators did not complete their

assignment but believed they had, or where the award was so poorly drafted that the

                                                                                       Id. at

871.



AAA Award.       Nor are there any markers that the AAA Award was nonfinal.

Accordingly, the April 29, 2021 AAA Award is final and appealable. As such, Section 9

requires the Court to enter judgment on the award so long as the moving party applies


                                            6
Case 3:19-cv-00883-DWD Document 48 Filed 08/10/21 Page 7 of 8 Page ID #313




to the court within one year after the award is made, and the award is not otherwise

vacated, modified, or corrected. See                              at any time within one year after the

award is made any party to the arbitration may apply to the court so specified for an

order confirming the award, and thereupon the court must grant such an order unless

the award is vacated, modified, or corrected as prescribed in sections 10 and 11 of this

                                   Defendant U-Haul timely filed its motion to confirm the AAA

Award, and the time for Plaintiff to challenge the Award under Sections 10 and 11 has

passed. 1

           Judicial review of an arbitration                                             United States Soccer

                                                                       , 838 F.3d 826, 831 (7th Cir. 2016);

Johnson Controls, Inc. Systems & Servs. Div. v. United Ass'n of Journeymen & Apprentices of

                                                                      39 F.3d 821, 824 (7th Cir. 1994). A

court may only overturn an arbitration award if the arbitration order violates the law or

does not adhere to the legal principles specified by the contract.

Auction Gallery, Inc., 516 F.3d 557, 563 (7th Cir. 2008); IDS Life Ins. Co. v. Royal All. Assocs.,

Inc.,                                                             f the district judge is satisfied that the

arbitrators resolved the entire dispute and can figure out what the resolution is, he must

                             IDS Life Ins. Co., 266 F.3d at 650.




1   Section 12 of the Federal Arbitration Act, 9 U.S.C. § 12, provides that motions to vacate, modify, or correct




of the AAA Award likely expired on or before August 2, 2021.

                                                         7
Case 3:19-cv-00883-DWD Document 48 Filed 08/10/21 Page 8 of 8 Page ID #314




      Here, it is clear based on the documentation submitted by Defendant (Doc. 42;

Doc. 45-1) that U-Haul and eMove sought summary judgment on the entirety of the

arbitration claims Plaintiff brought against them. By failing to respond to the motion,

judgment was entered against Plaintiff and in

arbitration dispute was closed. Accordingly, the record shows that the April 29, 2021

AAA Award is valid and enforceable, and resolved the entire dispute between Plaintiff,

U-Haul and eMove. The Court will therefore confirm the Award and judgment will be

entered against Plaintiff and in favor of U-Haul and eMove.

                                      Disposition



on the Arbitration Award (Doc. 42) is GRANTED. The AAA Award dated April 29, 2021

is hereby CONFIRMED. Judgment will be entered against Plaintiff Tyanne Mobley and

in favor of U-Haul International, Inc. and eMove, Inc.

      SO ORDERED.
      Dated: August 10, 2021




                                         _____________________________
                                         DAVID W. DUGAN
                                         United States District Judge




                                            8
